DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claims 14-16 and 18-20 are rejected under this section for lacking antecedent basis.  The claims are dependent, directly or indirectly, upon claim 10.  However, the preamble of every claim states “The method of aligning a wheel of a medical device of…” which corresponds to claim 13, not to claim 10.
In the interest of expediting prosecution, the Examiner shall assume the following dependencies:
Claims 14, 16 and 18-20 depend from claim 13.
Claim 15 depends from claim 14.


Claim 17 is indefinite for either or both of the two following reasons:
a) line 6 recites the phrase “during the repositioning step…” which lacks antecedent basis.  A “repositioning step” is not claimed elsewhere in claim 17 nor in parent claim 13.
b) the limitation in lines 6-8 reads, “…the at least one wheel contacts the bottom side of the body, and translates along the tapered outer edge to the top side of the body, before being disposed within the opening.”  This does not make sense since the bottom side of the body is in contact with the floor, consistent with the last line of parent claim 13.
For either or both of these reasons, the scope of the claim cannot be ascertained.

Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19 and 20 of U.S. Patent No. 10,034,642 B1.
Although some of the claims at issue are not verbatim, they are not patentably distinct from each other because the claim scope is substantially coextensive:
Claims 1-9 are anticipated by patented claims 1-9, respectively.
Claims 10-12 are anticipated by patented claims 17, 19 and 20, respectively.
Claims 13-16 and 18-20 are anticipated by patented claims 10-16, respectively.


Allowable Subject Matter
Claims 1-20 are allowable, pending successful resolution of the outstanding 35 USC 112(b) and non-statutory double-patenting rejections of record.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art neither teaches nor reasonably suggests a wheel alignment guide having a cross-shaped opening extending through the top side and bottom side of the body and configured to receive a wheel of a medical device, where the wheel may pivot between the first portion and the second portion of the cross-shaped opening, as required by the combination as claimed.  US patent documents to Kubiak teach a mat placed on the floor for a wheel of a medical device to roll on top for alignment purposes; however, there is no cross-shaped opening in which the wheel may pivot (Figs.19, 20A, 20B, 22A and 22B).
Claims 2-9 are allowed by virtue of their dependence upon claim 1.

Regarding claim 10, the prior art neither teaches nor reasonably suggests a wheel alignment guide having an opening disposed within the body and extending therethrough from the top side to the bottom side of the body, configured to receive a wheel of medical device, and a slit disposed within the body and extending therethrough and in communication with the opening, enabling the wheel to pass through the slit and enabling the opening to receive the wheel, as required by the combination as claimed.  Again, the best prior art, Kubiak, teaches an alignment mat with no openings for receiving the wheel.  The wheel rides up on top of the mat.
Claims 11 and 12 are allowed by virtue of their dependence upon claim 10.

Regarding claim 13, the prior art neither teaches nor reasonably suggests a method of aligning a wheel of a medical device, including surrounding the at least one wheel of the medical device, disposed on the ground surface, with a wheel alignment guide by passing the at least one wheel through a slit disposed within the wheel alignment guide, the slit creating a passage to a cross-shaped opening disposed within the wheel alignment guide; receiving the at least one wheel within the opening, and disposing the wheel alignment guide on the ground surface, as required by the combination as claimed.  As noted previously, the mat of Kubiak does not include an opening with a slit for placing the wheel within an opening of the alignment guide, as required by the claims.
Claims 14-20 are allowed by virtue of their dependence upon claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US patent document to Guo teaches a bracket secured by screws into the floor in order to provide repeated alignment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884